Citation Nr: 1607804	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  07-30 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent from October 25, 2012, for chronic lumbar myofascial strain.

2.  Entitlement to an effective date prior to October 25, 2012, for an initial rating in excess of 20 percent from October 25, 2012, for chronic lumbar myofascial strain.

3.  Entitlement to a rating in excess of 40 percent from August 22, 2014, for chronic lumbar myofascial strain.

4.  Entitlement to an effective date prior to August 22, 2014, for a 40 percent rating for chronic lumbar myofascial strain.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active military service from August 1973 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2006, June 2014, and September 2014  rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In September 2012, the Board issued a decision denying the Veteran's claim for an initial rating in excess of 10 percent for chronic lumbar myofascial strain.  The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court) which, in October 2013, issued an order granting a Joint Motion for Remand (JMR), vacating the September 2012 Board decision and remanding the claim for additional consideration.  

In June 2014, the Board issued a decision which denied the Veteran an initial rating in excess of 10 percent for chronic lumbar myofascial strain prior to October 25, 2012, and granted the Veteran a 20 percent rating for chronic lumbar myofascial strain thereafter.  A June 2014 rating decision implemented the Board's June 2014 decision.

The September 2014 rating decision granted the Veteran an increased rating of 40 percent for chronic lumbar myofascial strain, effective from August 22, 2014.

In March 2015, the Veteran provided testimony at a hearing before a Decision Review Officer.

The Board has reviewed the VA Form 21-22a signed by the Veteran and his attorney in October 2012.  The Board notes that all issues currently on appeal are part and parcel of the Veteran's claim for an increased rating for chronic lumbar myofascial strain.  Consequently, the Board finds that the Veteran's attorney properly represents the Veteran for all issues currently in appellate status as delineated by the October 2012 VA Form 21-22a.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On a VA Form 9 signed in May 2015, the Veteran requested a Board videoconference hearing regarding all issues currently on appeal.  As the Veteran's request for a videoconference hearing was made prior to issuance of a Board decision, the case is remanded for scheduling of that hearing.  The Veteran's attorney has requested that the videoconference hearing be a "three way" hearing with the Veteran located at the Milwaukee, Wisconsin RO, and the attorney at the San Diego, California RO.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a "three way" videoconference Board hearing, (San Diego, Milwaukee, Washington DC.) and provide adequate notice to the Veteran and his attorney of this hearing in accordance with 38 C.F.R. § 19.76.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




